DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 7, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao (Nucleation and Crystal Growth of Organic−Inorganic Lead Halide Perovskites under Different Relative Humidity) in view of Wu (US 2015/0311364 A1).
	Regarding claims 1, 2, and 12, Gao discloses a photoelectric conversion element (see section 2.2 and 2.3 and Supplementary Material Fig. S1) comprising:
	a surface electrode (FTO, section 2.2), a back electrode (Ag electrode, section 2.3), a light absorption layer (perovskite material  section 2.3, Fabrication of perovskite material) disposed between the surface electrode and the backside electrode, and a hole transport layer (Spiro-MeOTAD, section 2.3), wherein the light absorption layer contains conical (See Figs. 1g and 1h) or elliptical conical crystals (see Figs. 1f, 1g, 1h),
the crystal has a perovskite compound (CH3NH3PbI3).
	Gao discloses that the hole transport layer is formed of an organic material, but does not disclose that the hole transport layer is formed of an inorganic material.
	Wu discloses that the hole transport material can be formed of an organic material such as, Spiro-MeOTAD, or inorganic material such as NiO ([0016][0040]) in a perovskite solar cell.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the hole transport material of Gao by replacing it with the inorganic, NiO material of Wu because Wu discloses it is suitable for a hole transport material layer in a perovskite solar cell.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).	
	Regarding claim 3, modified Gao discloses all of the claim limitations as set forth above.
	In addition, Gao discloses that the inorganic hole transport material is the same material as instantly claimed, namely, NiO, and therefore the property of “wherein the inorganic material has a band gap of 2 eV or higher and an ionization potential of -5.3 eV or higher” will also be present in the material of Gao.
	Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
	Regarding claim 4, modified Gao discloses all of the claim limitations as set forth above.
	In addition, Gao discloses that the perovskite crystals are grown on the surface electrode (FTO/TiO2 structure) and after the crystals are formed the HTM layer is deposited, as seen in the SEM images the conic tip sections of the crystals are exposed and thus will be coated with the HTM layer (see sections 2.2 and 2.3, and Fig. 1).
	Regarding claim 13, modified Gao discloses all of the claim limitations as set forth above.
	In addition, Gao discloses wherein a major axis length of the crystal is 5 pm or larger to 50 pm or smaller, and an aspect ratio of the crystal is 5 or higher to 30 or lower (see Figs. 1f, 1g, 1h).
	Regarding claims 5 and 7, modified Gao discloses all of the claim limitations as set forth above.
	In addition, Gao discloses that the perovskite films are annealed in environments with different relative humidity to form perovskite crystalline structures (see Figs. 1f, 1g, 1h) which is the same method as used by Applicant (please see para [0130] US 2022/0102657 A1) and results in a substantially similar structure (See Figs. 18-21 of instant application and Fig. 1 of Gao), therefore given the similarity of instant Figs. 20 and 21 which show hollow portions and Fig. 1 of Gao, Gao also discloses hollow conical and hollow elliptical conical shapes.
Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao (Nucleation and Crystal Growth of Organic−Inorganic Lead Halide Perovskites under Different Relative Humidity) in view of Wu (US 2015/0311364 A1) as applied to claims 1-5, 7, 12, and 13 above and in view of Kim (Enhanced solar cell stability by hygroscopic polymer passivation of metal halide perovskite thin film).
Regarding claims 8, modified Gao discloses all of the claim limitations as set forth above.
However, Gao does not disclose the crystal further comprises a first coating layer that is laminated on an outer peripheral side of the perovskite layer, and the first coating layer contains a low refractive index material having a lower refractive index than a refractive index of the perovskite compound.
Kim discloses a perovskite solar cell where the perovskite crystal grains are coated with either PEO or PS and by coating the perovskite grains with this polymeric layers there is an increase in efficiency after continued use (see Table 3) and improves stability (Abstract).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the perovskite grains of modified Gao by coating the grains with PEO or PS as disclosed by Kim because as disclosed by Kim there is an increase in efficiency after continued use and improves stability.
PEO and PS have an index of refraction of approximately 1.5 which is less than the refractive index of the organic-inorganic halide perovskite material, which is approximately 2.43.
Regarding claim 10, modified Gao discloses all of the claim limitations as set forth above.
	In addition, Gao discloses that the perovskite crystals are grown on the surface electrode (FTO/TiO2 structure) and after the crystals are formed the above low refractive index, HTM layer is deposited, as seen in the SEM images the conic tip sections of the crystals are exposed and thus will be coated with the HTM layer (see sections 2.2 and 2.3, and Fig. 1).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao (Nucleation and Crystal Growth of Organic−Inorganic Lead Halide Perovskites under Different Relative Humidity) in view of Wu (US 2015/0311364 A1) in view of Kim (Enhanced solar cell stability by hygroscopic polymer passivation of metal halide perovskite thin film) as applied to claims 8 and 10 above and Dong (US 2018/0010039 A1).
Regarding claim 9, modified Gao discloses all of the claim limitations as set forth above.
Modified Gao does not disclose that the encapsulating layer comprises cellulose.
Dong discloses that several different types of polymer coatings, binders, are capable of being used with perovskite which includes polystyrene and cellulose [0010] and these polymer serve the same purpose which is to protect the perovskite from environmental conditions.
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the polystyrene coatings on perovskites of modified Gao with cellulose as disclosed by Dong because Dong discloses that both of this polymers are compatible with perovskite and also serve the same purpose to protect the perovskite from environmental conditions.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).	
Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao (Nucleation and Crystal Growth of Organic−Inorganic Lead Halide Perovskites under Different Relative Humidity) in view of Wu (US 2015/0311364 A1) as applied to claims 1-5, 7, 12, and 13 above and in further view of Fujinuma (US 2019/0019843 A1).
Regarding claim 6, modified Gao discloses all of the claim limitations as set forth above.
However, Gao does not disclose the thickness of the perovskite layer is between 50 nm or larger or 300 nm or smaller.
Fujinuma discloses that the perovskite layer in a solar cell can range from 100 nm to 500 nm ([0076]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the thickness of the perovskite layer to be within the range claimed as disclosed by Fujinuma because the thickness of the perovskite layer will affect the efficiency, cost, and  manufacturing time.
	It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Regarding claim 14, modified Gao discloses all of the claim limitations as set forth above.
	However, Gao does not disclose that the photovoltaic perovskite cell comprises multiple cells that are interconnected serially.
	Fujinuma discloses that the perovskite cells can be interconnected serially ([0079][0210]).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of modified Gao by including multiple solar cells and interconnecting serially as disclosed by Fujinuma because Fujinuma discloses that it is possible to do so and furthermore doing so will increase the amount of solar energy harnessed.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        /DEVINA PILLAY/Primary Examiner, Art Unit 1726